Citation Nr: 1442483	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  11-10 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for sinusitis (separate and distinct from allergic rhinitis).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  Jurisdiction subsequently transferred to the North Little Rock RO.  

A hearing was held on August 16, 2012, in North Little Rock, Arkansas, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for remand:  To provide the Veteran with adequate VA medical opinions.

The Veteran was provided with a nose, sinus, larynx, and pharynx VA examination in March 2010.  The VA examiner noted the Veteran's history of sinus infections and provided a diagnosis of allergic rhinitis.  He also noted that there is a history of sinusitis, diagnosed by X-ray findings.  The Veteran was noted to have a history of non-incapacitating episodes occurring more than 6 times per year for a duration of 3 or 4 days each, with symptoms of headache, fever, purulent drainage, and sinus pain.  March 2010 views of the sinuses resulted in an impression of paranasal sinuses within normal limits.  No opinion was provided with regard to whether the Veteran presently had sinusitis or whether it was related to service.

The Veteran was provided with another nose, sinus, larynx and pharynx VA examination in May 2011.  The VA examiner against noted the Veteran's history of sinusitis with diagnosis made by X-ray findings.  The Veteran reported symptoms of headache, fever, purulent drainage, and sinus pain, with one episode per year with a duration of 14 days.  Diagnostic imaging of the sinuses from May 2011 resulted in an impression of no radiographic features of sinus disease.  No opinion was provided with regard to whether the Veteran had sinusitis or whether it was etiologically related to service.

The Veteran was afforded a supplemental VA medical opinion in May 2012.  The examination report states that, upon review of the evidence, the Veteran was treated for allergic rhinitis and maxillary sinusitis since discharge from the military.  The examiner then says there were no records where the Veteran was seen and treated for sinusitis.  The examiner opined that "I do not believe his sinusitis is related to, or cause, or aggravated by the military."  Given the internal inconsistency within the report, it is unclear whether the Veteran has been provided with a current diagnosis of sinusitis, separate and apart from his allergic rhinitis.  Additionally, although the examiner provided an opinion, it is inadequate on its face, as no rationale or explanation was provided as to how the examiner reached his conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  

It is well established that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, remand is required in order to provide the Veteran with an adequate VA medical opinion with respect to his claim of entitlement to service connection for sinusitis.

The Veteran also contends that he suffers from obstructive sleep apnea related to his military service.  The claims file contains an April 2010 VA record noting the ordering of a fee basis sleep study for the Veteran's diagnosed "very severe obstructive sleep apnea."  Therefore, the Veteran has a current disability for purposes of establishing entitlement to service connection.  

The Veteran was provided with a VA examination of his obstructive sleep apnea in May 2011.  The Veteran reported an onset in 1980, and current use of a CPAP machine.  Regarding circumstances and initial manifestations, the examiner merely wrote "See prev C/P exams."  However, from a review of the record, it does not appear that there have been prior examinations performed with regard to the Veteran's obstructive sleep apnea, and a detailed history has therefore not been considered by an examiner.  The examiner provided the following opinion:

"The condition/disability is pts allergic rhinitis and OSA due to military?  Is as least as likely as not (50/50 probability) cause by or a result of sc disability rationale for opinion given: Based on DX and TX in the service, this continues to be a problem for him.  There is no plausible relationship between OSA and rhinitis.  The two will not cause each other.  His OSA is made worse with age and obesity."

The examiner provided a supplemental opinion in May 2012, stating that there were no records where the Veteran was seen and treated for obstructive sleep apnea.  The examiner concluded that the obstructive sleep apnea was not incurred or caused by the military service, based on a lack of diagnosis and treatment in the military.  The examiner noted that at the time of the examination, the Veteran weighed 300 pounds, and stated his belief that the Veteran's age and obesity, major risk factors, had caused his obstructive sleep apnea.

The Board notes that a lack of diagnosis or treatment in service is not an absolute bar to a finding of entitlement to service connection.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (wherein the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of disability, including during service, even where not corroborated by contemporaneous medical evidence such as service treatment records).  The Board also recognizes that, subsequent to the VA examinations, the Veteran provided testimony at the Board hearing that his ex-wife complained that he would stop breathing and snore awfully beginning around 1982 or 1983.  He also testified that fellow servicemen would complain of his snoring on deployment.  At the time of the hearing, the Veteran submitted written lay statements from his son, daughter, and a serviceman stationed with the Veteran regarding their personal observations of the Veteran's snoring and instances where he would stop breathing.  The Board finds that these individuals are competent to provide this evidence.  See Layno v. Brown, 6 Vet. App. 465 (1994) (lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).  The Board also finds no reason to doubt the credibility of these statements.  Thus, on remand, a supplemental VA medical opinion should be sought which considers this new relevant evidence, and which provides a well-supported conclusion as to the etiology of the Veteran's obstructive sleep apnea.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's VA claims file to an appropriate VA medical professional who has not yet examined the Veteran for a supplemental etiological opinion regarding the Veteran's claimed sinusitis.  The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The examiner then must address the following:

a)  Diagnose or rule out a disability of sinusitis, separate and distinct from the Veteran's service connected allergic rhinitis.  The examiner should provide a diagnosis of sinusitis if it was present at any time during the appeal period, from December 2009 to the present.

If the examiner finds that sinusitis has been documented via X-ray imaging, the examiner should identify the relevant imaging study with specificity (i.e. date, facility, etc...)

b)  If the Veteran has a current (i.e. present during the appeal period) diagnosis of sinusitis, opine on the following: 

i)  Whether it is at least as likely as not (50 percent or greater probability) that the sinusitis arose during service, was permanently aggravated beyond its natural progression in service, or is otherwise causally or etiologically related to any incident of service.

ii)  Whether the Veteran's sinusitis at least as likely as not (50 percent or greater probability) was caused by his service connected allergic rhinitis.

iii)  Whether the Veteran's sinusitis at least as likely as not (50 percent or greater probability) was aggravated by his service connected allergic rhinitis. 

For purposes of this analysis, 'aggravation' is defined as a permanent worsening of the not service-connected disability beyond that due to the natural disease process.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2.  Refer the Veteran's VA claims file to an appropriate VA medical professional who has not yet examined the Veteran for a supplemental medical opinion regarding the etiology of his obstructive sleep apnea.  The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The examiner then must address the following: 

a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's obstructive sleep apnea arose during service or is otherwise causally or etiologically related to any incident of service.

In making this determination, the examiner must consider and discuss the lay statements from the Veteran, his children, and his fellow serviceman regarding snoring and troubled breathing while sleeping during service.

b)  Whether the Veteran's obstructive sleep apnea at least as likely as not (50 percent or greater probability) was caused by a service-connected disability, to include allergic rhinitis.

c)  Whether the Veteran's obstructive sleep apnea at least as likely as not (50 percent or greater probability) was aggravated by a service-connected disability, to include allergic rhinitis. 

For purposes of this analysis, 'aggravation' is defined as a permanent worsening of the not service-connected disability beyond that due to the natural disease process.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  Thereafter, review the requested medical opinions to ensure they are responsive to, and in compliance with, the directives of this remand and if not, implement corrective procedures.  

4.  After completing the aforementioned, and conducting any additional development deemed necessary, readjudicate the claims on appeal in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



